        Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 1 of 7 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 DOUGLAS J. ZUBKA,

      Plaintiff,

 v.                                                        Case No. 1:20-cv-06001

 MEDICAL BUSINESS BUREAU, LLC,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, DOUGLAS J. ZUBKA, through undersigned counsel,

complaining of Defendant, MEDICAL BUSINESS BUREAU, LLC, as follows:

                                     NATURE OF THE ACTION

        1.         This action is seeking redress for Defendant's violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         DOUGLAS J. ZUBKA (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in this Judicial District.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.         MEDICAL BUSINESS BUREAU, LLC (“MBB”) is a limited liability company

organized and existing under the laws of the state of Illinois.



                                                    1
        Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 2 of 7 PageID #:2




        7.       MBB has its principal place of business at 1460 Renaissance Drive, Suite 400, Park

Ridge, Illinois 60068.

        8.       MBB is a “debt collector” as defined by 15 U.S.C. § 1692a(6).1

        9.       MBB uses instrumentalities of interstate commerce and the mail in its business –

the principal purpose of which is the collection of debt owed or due or asserted to be owed or due

another.

                                       FACTUAL ALLEGATIONS

        10.      On January 10, 2019, Plaintiff received medical services from Rush University

Medical Center at a cost of $25.00.

        11.      Plaintiff’s $25.00 balance is a “debt” as defined by 15 U.S.C. § 1692a(5).

        12.      As result of financial hardship, Plaintiff's $25.00 balance went unsettled.

        13.      On February 28, 2020, Plaintiff filed a voluntary petition for relief under Chapter

7, Title 11, United States Code.

        14.      The schedules filed by Plaintiff included MBB on Schedules F: Creditors Holding

Secured Claims.

        15.      Accordingly, on March 4, 2019, the Bankruptcy Noticing Center issued a

Certificate of Notice, certifying, under penalty of perjury, that it sent Notice of Chapter 7




1
 MBB is an A/R Revenue Cycle Management firm focused 100% on the Healthcare sector and striving for perfection
or to be the "Ideal" Revenue Cycle Management Company. We provide revenue recovery solutions for Hospitals,
Physicians, Medical Practices, Billing Companies and other Healthcare related specialties…. Our exceptional team
and processes are specifically designed to maximize the conversion of A/R into revenue, creating a positive impact
on the bottom line of our clients. Our primary goal is to deliver strategic value to our clients through outstanding
professional customer service and effective, compliant and innovative accounts receivable management services.
http://www.mbb.net/ (last accessed October 8, 2020).

                                                         2
       Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 3 of 7 PageID #:3




Bankruptcy Case by first class mail or electronic transmission to Plaintiff's creditors, including

MBB.

       16.       On June 8, 2020, a discharge under 11 U.S.C. § 727 was granted to Plaintiff.

       17.       On June 10, the Bankruptcy Noticing Center issued a Certificate of Notice, once

more, certifying, under penalty of perjury, that it sent notice of Plaintiff’s discharge by first class

mail or electronic transmission to Plaintiff’s creditors, including MBB.

       18.       Plaintiff’s discharged debt subsequently was referred for collection.

       19.       MBB mailed Plaintiff a letter, dated October 7, 2020 (the "Letter"), which stated:

                                                                               Creditor
                                                                     Rush University Medical Center
                                                Name:                                Douglas J Zubka

                                                Statement Date:                      October 7, 2020

                                                MBB Account #                        202790168

                                                Balance Due:                         $25.00


         Your account has been assigned to us for                    Service Date      Account         Account
         collection. Mail your payment for the full                                    Number          Balance
         amount.                                                     01/10/19        ********0019          $25.00

         This communication is from a debt collector.
         This is an attempt to collect a debt. Any
         information obtained will be used for that
         purpose.

         Unless you notify this office within 30 days after
         receiving this notice that you dispute the validity
         of this debt or any portion thereof, this office will
         assume this debt is valid. If you notify this office
         in writing within 30 days after receiving this
         notice, this office will obtain verification of the
         debt or obtain a copy of a judgment and mail
         you a copy of such judgment or verification. If
         you request this office in writing within 30 days
         after receiving this notice, this office will provide
         you with the name and address of the original
         creditor, if different from the current creditor.
                                                                                    Balance Due:          $25.00


       20.       The Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

                                                                 3
       Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 4 of 7 PageID #:4




                                             DAMAGES

       21.     Courts have long recognized that bankruptcy is intended to “relief the honest debtor

from the weight of oppressive indebtedness and permit him to start afresh.” In re Renshaw, 222

F.3d 82, 86 (2d Cir. 2000) (quoting Williams v. U.S. Fidelity & Guar. Co., 236 U.S. 549, 554-555,

59 L. Ed. 713, 35 S. Ct. 289 (1915)).

       22.     MBB's unlawful conduct deprived Plaintiff of one of his fundamental rights and led

Plaintiff to believe his bankruptcy was for naught, causing anxiety and emotional distress.

       23.     Concerned with having had his rights violated, Plaintiff was forced to retain

counsel; therefore, expending time and incurring attorney’s fees to vindicate his rights.

                                       CLAIMS FOR RELIEF

                                           COUNT I:
                       Defendant’s violation(s) of 15 U.S.C. § 1692 et seq.

       24.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation of 15 U.S.C. § 1692e

       25.     Section 1692e provides:

       A debt collector may not use any false, deceptive, or misleading representation or
       means in connection with the collection of any debt. Without limiting the general
       application of the foregoing, the following conduct is a violation of this section.

               (2)     The false representation of –

                       (A)       the character, amount, or legal status of any debt.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.




                                                   4
       Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 5 of 7 PageID #:5




        26.     The October 7, 2020 Letter to Plaintiff asserted that Plaintiff’s debt to Rush

University Medical Center was due and demanded that Plaintiff pay the debt.

        27.     But at the time of the October 7, 2020 Letter, Plaintiff’s debt to Rush University

Medical Center was not due because that debt had been discharged in Plaintiff's Chapter 7

bankruptcy.

        28.     It seems clear, then, that the October 7, 2020 Letter misrepresented the legal status

of Plaintiff’s debt to Rush University Medical Center in violation of 15 U.S.C. §§ 1692e(2)(A)

and e(10). See Randolph v. IMBS, Inc., 368 F.3d 726, 728 (7th Cir. 2004) (“[A] demand for

immediate payment while a debtor is in bankruptcy (or after the debt’s discharge) is ‘false’ in the

sense that it asserts that money is due, although, because of the automatic stay (or discharge

injunction), it is not.”

                                     Violation of 15 U.S.C. § 1692f

        29.     Section 1692f provides:

        A debt collector may not use unfair or unconscionable means to collect or attempt
        to collect any debt. Without limiting the general application of the foregoing, the
        following conduct is a violation of this section:

                 (1)       The collection of any amount (including any interest, fee, charge, or
                           expense incidental to the principal obligation) unless such amount
                           is expressly authorized by the agreement creating the debt or
                           permitted by law.
        30.     Section 524(a)(2) provides in relevant part that the bankruptcy discharge “operates

as an injunction against the commencement or continuation of an action, … or an act, to collect,

recover, or offset any such debt as a personal liability of the debtor…” 11 U.S.C. § 524(a)(2).

        31.     MBB violated 15 U.S.C. § 1692f(1) by attempting to collect debt (Plaintiff’s $25.00

balance to Rush University Medical Center) not permitted by law - 11 U.S.C. § 524(a)(2).


                                                     5
      Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 6 of 7 PageID #:6




       32.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), e(10) and f(1)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)    in the case of any action by an individual, such additional damages
                      as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that MBB violated 15 U.S.C. §§ 1692e(2)(A), e(10) and f(1);

       B.      award any actual damage sustained by Plaintiff as a result of MBB's violation(s)

               pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       D.      award costs of this action including expenses together with reasonable attorneys’

               fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

       E.      award such other relief as this Court deems just and proper.




                                                6
       Case: 1:20-cv-06001 Document #: 1 Filed: 10/08/20 Page 7 of 7 PageID #:7




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 8, 2020                                Respectfully submitted,

                                                      DOUGLAS J. ZUBKA

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  7
